Name: 1999/489/EC: Commission Decision of 5 July 1999 amending for the third time Decision 93/74/EEC concerning the status of Denmark with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia (notified under document number C(1999) 1854) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe;  agricultural activity;  health
 Date Published: 1999-07-23

 Avis juridique important|31999D04891999/489/EC: Commission Decision of 5 July 1999 amending for the third time Decision 93/74/EEC concerning the status of Denmark with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia (notified under document number C(1999) 1854) (Text with EEA relevance) Official Journal L 190 , 23/07/1999 P. 0041 - 0042COMMISSION DECISIONof 5 July 1999amending for the third time Decision 93/74/EEC concerning the status of Denmark with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia(notified under document number C(1999) 1854)(Text with EEA relevance)(1999/489/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products(1), as last amended by Directive 98/45/EC(2), and in particular Article 5(2) thereof,(1) Whereas Denmark, by Commission Decision 93/74/EEC(3), as last amended by Decision 96/218/EC(4) is recognised as an approved continental and coastal zone for fish with regard to infectious haematopoietic necrosis (IHN) and partly as an approved continental and coastal zone with regard to viral haemorrhagic septicaemia (VHS);(2) Whereas Denmark has submitted to the Commission the appropriate justifications for extending the approved zone with regard to VHS;(3) Whereas after scrutiny, these justifications allow extension of the approved zone as far as VHS is concerned to include the water catchment areas and coastal zones proposed by Denmark, and in particular Karpu Ã , FiskbÃ ¦k Ã , GudenÃ ¥en, HalkÃ ¦r Ã , StorÃ ¥en and Ã rhus Ã ;(4) Whereas the provisions of this Decision are in compliance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 93/74/EEC is replaced by the Annex hereto.Article 2This Decision is addressed to the Member States.Done at Brussels, 5 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 46, 19.2.1991, p. 1.(2) OJ L 189, 3.7.1998, p. 12.(3) OJ L 27, 4.2.1993, p. 35.(4) OJ L 72, 21.3.1996, p. 39.ANNEXHansted Ã HovmÃ ¸lle Ã GrenÃ ¥TreÃ ¥Alling Ã KastbjergVillestrup Ã Korup Ã SÃ ¦by Ã Elling Ã Uggerby Ã Lindenborg Ã Ãster Ã Hasseris Ã Binderup Ã VidkÃ ¦r Ã Dybvad Ã BjÃ ¸rnsholm Ã Trend Ã Lerkenfeld Ã Vester Ã LÃ ¸nnerup med tillÃ ¸bSlette Ã BredkÃ ¦r BÃ ¦kVandlÃ ¸b til KilenResenkÃ ¦r Ã KlostermÃ ¸lle Ã Hvidbjerg Ã Knidals Ã Spang Ã Simested Ã Skals Ã Jordbro Ã FÃ ¥remÃ ¸lle Ã Flynder Ã Damhus Ã Karup Ã FiskbÃ ¦k Ã GudenÃ ¥enHalkÃ ¦r Ã StorÃ ¥enÃ rhus Ã